                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DEANNA PIERCE,

                       Plaintiff,
                                                          CIVIL ACTION
       v.                                                 NO. 17-05539

 CITY OF PHILADELPHIA,

                      Defendant.


                                       ORDER

      AND NOW, this 28th day of December, 2018, upon consideration of Plaintiff’s

Motion for Partial Summary Judgment (ECF No. 32), Defendant’s Response (ECF No.

41), Plaintiff’s Reply (ECF No. 43), Defendant’s Motion for Summary Judgment (ECF

No. 34), Plaintiff’s Response (ECF No. 40), Defendant’s Reply (ECF No. 42) and after

hearing oral argument (ECF No. 53), it is hereby ORDERED that

      1. Plaintiff’s Motion is DENIED;

      2. Defendant’s Motion is GRANTED as to

             a. Plaintiff’s claims that Defendant discriminated against her by failing

                to promote her to the CJO Director position;

             b. Plaintiff’s hostile work environment discrimination claims;

             c. Plaintiff’s claims that Defendant retaliated against her by failing to

                promote her to the CJO Director position;

             d. Plaintiff’s claim that Defendant retaliated against her by issuing

                Employee Violation Reports in violation of § 1981; and

             e. Plaintiff’s retaliatory hostile work environment claim under § 1981;
3. Defendant’s Motion is DENIED as to

      a. Plaintiff’s claims that Defendant discriminated against her by failing

         to promote her to the HSPA position;

      b. Plaintiff’s claims that Defendant retaliated against her by issuing

         Employee Violation Reports in violation of Title VII, the PHRA and

         the PFPO; and

      c. Plaintiff’s retaliatory hostile work environment claims under Title VII,

         the PHRA and the PFPO.

                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.
